Exhibit 10.1


















PIPER JAFFRAY COMPANIES
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated Effective May 4, 2016)













--------------------------------------------------------------------------------






PIPER JAFFRAY COMPANIES
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated Effective May 4, 2016)

Table of Contents
 
 
Page
SECTION 1. Purpose and History
1


 
 
SECTION 2. Definitions
1


2.01.
“Account”
1


2.02.
“Beneficiary” or “Beneficiaries”
1


2.03.
“Board”
1


2.04.
“Committee”
1


2.05.
“Company”
1


2.06.
“Director”
1


2.07.
“Effective Date”
1


2.08.
“Fair Market Value”
1


2.09.
“Fee”
2


2.10.
“Grant”
2


2.11.
“Non-Employee Director”
2


2.12.
“Participant”
2


2.13.
“Plan”
2


2.14.
“Share” or “Shares”
2


2.15.
“Year”
2


 
 
 
SECTION 3. Participation
2


3.01.
Eligibility for Participation
2


3.02.
Election to Defer Fees
2


3.03.
Election to Defer Grants
3


3.04.
Rules Applicable to All Deferral Elections
3


3.05.
Duration of Participation
4


 
 
 
SECTION 4. Accounts
4


4.01.
Separate Accounts
4


4.02.
Investment of Accounts
4


4.03.
Valuation of Accounts
4


4.04.
No Use of Shares
5


 
 
 
SECTION 5. Benefits
5


5.01.
Benefits for a Participant
5


5.02.
Benefits for a Beneficiary
5


5.03.
Beneficiary Designation
6


5.04.
Incapacity
6


5.05.
Withholding and Taxes
7





-i-

--------------------------------------------------------------------------------




5.06.
Benefits Not Transferable
7


5.07.
Benefits Not Secured
7


5.08.
Company’s Obligations
7


 
 
 
SECTION 6. Administration
7


6.01.
Administrative Authority
7


6.02.
Exercise of Authority
8


6.03.
Conflict of Interest
8


 
 
 
SECTION 7. Amendment and Termination
8


7.01.
Amendment
8


7.02.
Termination
8


 
 
 
SECTION 8. General Provisions
8


8.01.
Successors
8


8.02.
Service on Board
8


8.03.
Notices
9


8.04.
Governing Law
9


8.05.
Rules of Interpretation
9







-ii-

--------------------------------------------------------------------------------






PIPER JAFFRAY COMPANIES
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated Effective May 4, 2016)


SECTION 1. Purpose and History


The purpose of the Plan is to promote the interests of the Company and its
stockholders by facilitating increased equity ownership in the Company by its
Non-Employee Directors. The Plan was originally adopted effective January 1,
2005. It was amended and restated effective April 1, 2007 and effective January
1, 2009, in the latter case to make certain additional revisions to conform the
Plan to the requirements of the final regulations promulgated under Section 409A
of the Code, issued April 10, 2007, and related guidance issued under Section
409A of the Code. The Plan is further amended and restated effective May 4, 2016
to provide for the payment of benefits attributable to a Participant’s Fee
Account (as defined below) in the form of shares of the Company’s common stock.


The Plan is intended to meet the requirements of paragraph (2), (3) and (4) of
Section 409A(a) of the Code, and the terms and provisions of the Plan should be
interpreted and applied in a manner consistent with such requirements, including
the regulations and other guidance issued under Section 409A of the Code.


SECTION 2. Definitions


As used in the Plan, the following terms shall have the meanings set forth
below.


2.01.    “Account” means the separate recordkeeping account (unfunded and
unsecured) maintained for each Participant in connection with his or her
participation in the Plan. An Account may be either a “Fee Account” or a “Grant
Account.”


2.02.    “Beneficiary” or “Beneficiaries” means the person or persons designated
as such under Section 5.03.


2.03.    “Board” means the Board of Directors of the Company.


2.04.    “Code” means the Internal Revenue Code of 1986, as amended.


2.05.    “Committee” means a committee of Directors designated by the Board to
exercise the Company’s administrative authority under the Plan. Initially, the
Committee shall be the Compensation Committee of the Board.


2.06.    “Company” means Piper Jaffray Companies, a Delaware corporation.


2.07.    “Director” means a member of the Board.


2.08.    “Effective Date” means January 1, 2009.







--------------------------------------------------------------------------------




2.09.    “Fair Market Value” means, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Company. Notwithstanding the foregoing and except as
otherwise provided by the Company, the Fair Market Value of a Share as of a
given date shall be the closing sales price on that date for one Share on the
New York Stock Exchange or such other national securities market or exchange as
may at the time be the principal market for the Shares, or if the Shares were
not traded on such national securities market or exchange on such date, then on
the next preceding date on which the Shares are traded, all as reported by such
source as the Company may select.


2.10.    “Fee” means the dollar amount of the cash fee payable to a Non-Employee
Director for service as a Non-Employee Director.


2.11    “Grant” means the Shares awarded to a Non-Employee Director for service
as a Non-Employee Director.


2.12.    “Non-Employee Director” means a Director who is not an employee of the
Company and its subsidiaries.


2.13.    “Participant” means an individual described as such in Section 3.01.


2.14.    “Plan” means this Piper Jaffray Companies Deferred Compensation Plan
for Non-Employee Directors, as set forth herein and as hereafter amended from
time to time.


2.15.    “Share” or “Shares” means a share or shares of common stock, par value
$.01 per share, of the Company.


2.16.    “Year” means the calendar year.


SECTION 3. Participation


3.01.    Eligibility for Participation. An individual shall become eligible to
participate in the Plan on the earliest date (on or after April 1, 2007) on
which he or she is a Non-Employee Director, and a Non-Employee Director shall
become a Participant in the Plan on the earliest date (on or after April 1,
2007) on which he or she has elected to defer Fees and/or Grants under the Plan.


3.02.    Election to Defer Fees. Prior to the first day of any Year beginning on
or after April 1, 2007, a Non-Employee Director may elect to have a percentage
(up to 100%) of the Fee payable to the Non-Employee Director with respect to
that Year deferred under the Plan rather than being paid in cash. A Non-Employee
Director who first becomes eligible to participate in the Plan during a Year may
make an initial deferral election as described in Section 3.04(a). The Fee
actually payable for the Year to a Non-Employee Director who makes a deferral
election under the Plan shall be reduced by the percentage so elected, subject
to Section 3.04.




-2-

--------------------------------------------------------------------------------




3.03.    Election to Defer Grants.


(a)    Shares Awarded in 2007. Any Non-Employee Director who was eligible to
participate in the Plan before 2007 and who receives a Grant in 2007 will be
deemed to have elected to defer 100% of such Grant. Any individual who first
becomes a Non-Employee Director in 2007 may file an election under the Plan with
respect to the 2007 Grant, as provided in Section 3.04(a).


(b)    Shares Awarded in 2008 and Future Years. Prior to the first day of any
Year beginning on or after January 1, 2008, a Non-Employee Director who was
eligible to participate in the Plan prior to 2008 may elect to have a percentage
(up to 100%) of the Grant made to the Non-Employee Director with respect to that
Year deferred under the Plan rather than being issued in Shares. A Non-Employee
Director who first becomes eligible to participate in the Plan during 2008 or
any subsequent Year may make an initial deferral election as described in
Section 3.04(a). Any election of a percentage that would result in a fractional
Share being deferred will be automatically rounded up to the next whole number,
so that only full Shares will be deferred. The Grant actually issued for the
Year to a Non-Employee Director who makes a deferral election under the Plan
shall be reduced by the percentage so elected, subject to Section 3.04.


3.04.    Rules Applicable to All Deferral Elections.


(a)    Elections for a particular Year must be filed by the preceding
December 31. However, any individual who becomes a Non-Employee Director during
the Year and who has not been eligible to participate in this Plan (or any other
plan required to be aggregated with this Plan under Section 409A of the Code or
the regulations thereunder) at any time during the 24-month period ending on the
date he or she most recently becomes eligible to participate may make a deferral
election no later than the date he or she becomes a Non-Employee Director. Such
a deferral election will apply to the Fee payable and/or the Grant awarded to
the Non-Employee Director with respect to that Year.


(b)    The election filed prior to the beginning of each Year shall apply to the
Fee payable and/or Grant awarded during that Year.


(c)    Elections shall be made on forms specified by the Company for purposes of
the Plan.
(d)    The Non-Employee Director must file a separate election with the Company
for each Year for which deferrals are to be made under the Plan. An election for
a Year shall become irrevocable on the first day of that Year, or for an
individual who first becomes a Non-Employee Director during a Year, an election
for the initial Year shall become irrevocable on the date the election is filed
as described in Section 3.04(a). Elections will not carry over into subsequent
Years.


-3-

--------------------------------------------------------------------------------






3.05.    Duration of Participation. A Participant shall continue to be eligible
to make elections under Sections 3.02 and 3.03 until the date on which the
Participant ceases to be a Non‑Employee Director. No deferrals under
Sections 3.02 and 3.03 shall be made from any Fee that is payable or any Grant
that is awarded to the Participant for a Year beginning after the date he or she
ceases to be a Non-Employee Director. However, an individual shall continue to
be a Participant for purposes of the provisions of the Plan other than
Sections 3.02 and 3.03 until the date his or her benefit under the Plan has been
paid.


SECTION 4. Accounts


4.01.    Separate Accounts. The Company shall establish and maintain a separate
Fee Account and/or a separate Grant Account for each Participant. The Accounts
shall be for recordkeeping purposes only and shall not represent a trust fund or
other segregation of assets for the benefit of the Participant.


4.02.    Investment of Accounts. Each Participant’s Account shall be deemed to
be invested in Shares, as specified below:
 
(a)    Deferred Fees. The Fee that the Participant has elected to defer under
the Plan shall be applied to acquire Shares for the Fee Account as of the date
that the Fee would otherwise have been paid to the Participant in cash. The
number of full Shares credited to the Fee Account shall be determined by
dividing the amount of the deferred Fee by the Fair Market Value of a Share as
of the Fee payment date. (Any fractional Share will be rounded up to a full
Share.)


(b)    Deferred Grants. The number of Shares of the Grant that the Participant
has elected to defer under the Plan shall be credited to the Grant Account as of
the date the Shares would otherwise have been issued to the Participant under
the Grant.


(c)    Dividend Equivalents. To the extent dividends are paid on Shares,
dividend equivalents will be credited to the Participant’s Account. Each
dividend equivalent will equal the dividend payable on a Share times the number
of Shares credited to the Account on the dividend payment date. The dividend
equivalent amount will be credited to the Participant's Account as of each
dividend payment date and shall be applied as additional Shares for the Account,
based on the Fair Market Value of a Share as of the dividend payment date.


(d)    Adjustments. In the event of any change in corporate capitalization
(including, but not limited to, a change in the number of Shares outstanding),
such as a stock split or a corporate transaction, such as any merger,
consolidation, separation, including a spin-off, or other distribution of stock
or property of the Company, any reorganization, or any partial or complete
liquidation of the Company, the Committee shall make such adjustments or
substitution in the aggregate number and kind of Shares credited to each
Participant’s Account as it may determine to be appropriate in its sole
discretion.
4.03.    Valuation of Accounts. The Participant’s Accounts shall be valued when
a Plan benefit is to be paid to the Participant or his or her Beneficiary or
Beneficiaries as provided in Section 5. The value of each Account shall be the
Fair Market Value of the Shares credited to the Account


-4-

--------------------------------------------------------------------------------




as of the date specified in Section 5. Upon payment of the benefit, the value of
the Account shall be reduced to zero.


4.04.    No Use of Shares. Notwithstanding anything in the Plan to the contrary,
the Company shall not reserve, repurchase or issue any Shares for or to the
Participant’s Accounts. Shares are deemed credited to the Participant’s Accounts
solely for the recordkeeping purpose of determining the amount of benefit
payable under the Plan, and the Participant’s Accounts are not actually invested
in Shares.


SECTION 5. Benefits


5.01.    Benefits for a Participant.


(a)    Fee Account. Upon a Participant’s cessation of service as a Non-Employee
Director after December 31, 2015 for any reason other than death, the Company
shall issue or cause to be purchased for the Participant a number of Shares
equal to the full number of Shares deemed credited to the Participant’s Fee
Account as of the last day of the calendar year in which the cessation of
service occurred. Such Shares shall be distributed to the Participant as soon as
administratively feasible after the end of the calendar year in which the
cessation of service occurred (but in no case later than December 31 of the
calendar year following the calendar year in which such cessation of service
occurred). Upon a Participant’s cessation of service as a Non-Employee Director
before January 1, 2016, for any reason other than death, the Company shall pay
the Participant’s Fee Account in a single lump sum cash benefit to the
Participant as soon as administratively feasible after the end of the Year in
which the cessation of service occurred (but in no case later than December 31
of the Year following the Year in which such cessation of service occurred). The
amount of the benefit shall be equal to the value of the Participant’s Fee
Account as of the last day of the Year in which the cessation of service
occurred, as determined in Section 4.03.


(b)    Grant Account. Upon a Participant’s cessation of service as a
Non-Employee Director for any reason other than death, the Company shall issue
to or cause to be purchased for the Participant a number of Shares equal to the
full number of Shares deemed credited to the Participant’s Grant Account as of
the last day of the calendar in which the cessation of service occurred. Such
Shares, and cash for any fractional Share, shall be distributed to the
Participant as soon as administratively feasible after the end of the calendar
year in which the cessation of service occurred (but in no case later than
December 31 of the calendar year following the calendar year in which such
cessation of service occurred).


(c)    Cessation of Service. A “cessation of service” from the Board will occur
when a Non-Employee Director has a “separation from service” as defined under
Code section 409A.


5.02.    Benefits for a Beneficiary.


(a)    Fee Account. If the Participant has an unpaid Fee Account balance at his
or her death occurring after December 31, 2015, the Company shall issue to or
cause to be purchased for the Beneficiary or Beneficiaries a number of Shares
equal to the full number of Shares deemed credited to the Participant’s Fee
Account as of the last day of the calendar year in which


-5-

--------------------------------------------------------------------------------




the Participant’s death occurred. Such Shares shall be distributed to the
Beneficiary or Beneficiaries as soon as administratively feasible after the end
of the calendar year in which the Participant’s death occurred. If the
Participant has an unpaid Fee Account balance at his or her death occurring
before January 1, 2016, the Company shall pay a single lump sum cash benefit to
the Participant’s Beneficiary or Beneficiaries as soon as administratively
feasible after the end of the Year in which the Participant’s death occurred.
The amount of the benefit shall be equal to the value of the Participant’s Fee
Account as of the last day of the Year in which the Participant’s death
occurred.


(b)    Grant Account. If the Participant has an unpaid Grant Account balance at
his or her death, the Company shall issue to or cause to be purchased for the
Beneficiary or Beneficiaries a number of Shares equal to the full number of
Shares credited to the Participant’s Grant Account as of the last day of the
calendar year in which the Participant’s death occurred. Such Shares, and cash
for any fractional Share, shall be distributed to the Beneficiary or
Beneficiaries as soon as administratively feasible after the end of the calendar
year in which the Participant’s death occurred.


5.03.    Beneficiary Designation.


(a)    Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Company, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of unpaid balance
of the Participant’s Accounts in the event of the Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary or spouse. No such designation, change
or revocation shall be effective unless signed by the Participant and received
by the Company during the Participant’s lifetime.
(b)    Failure of Designation. If a Participant: (i) fails to designate a
Beneficiary, (ii) designates a Beneficiary and thereafter such designation is
revoked without another Beneficiary being named, or (iii) designates one or more
Beneficiaries and all such Beneficiaries so designated fail to survive the
Participant, the unpaid balance of such Participant’s Accounts, or the part
thereof as to which such Participant’s designation fails, as the case may be,
shall be payable to the representative of the Participant’s estate.
5.04.    Incapacity. Every person claiming or receiving benefits under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Company receives a written notice in a form and manner acceptable to the
Company that such person is incompetent and that a guardian, conservator or
other person legally vested with the care of his or her estate has been
appointed. In such event, the Committee may direct the Company to pay the
benefits to such guardian, conservator or other person legally vested with the
care of the person’s estate and any such payments so made shall be a complete
discharge of the Company to the extent so made.


-6-

--------------------------------------------------------------------------------






5.05.    Withholding and Taxes. The benefits payable under this Plan shall be
subject to the deduction of any federal, state, or local income taxes or other
taxes which are required to be withheld from such payments by applicable laws
and regulations. The Company provides no assurances or guarantees regarding the
tax treatment of amounts deferred under the Plan. Each Participant is solely
responsible for any applicable taxes, penalties or interest.


5.06.    Benefits Not Transferable. No Participant or Beneficiary shall have the
power to transmit, alienate, dispose of, pledge or encumber any benefit payable
under the Plan before its actual payment to the Participant or Beneficiary. Any
such effort by a Participant or Beneficiary to convey any interest in the Plan
shall not be given effect under the Plan. No benefit payable under the Plan
shall be subject to attachment, garnishment, execution following judgment or
other legal process before its actual payment to the Participant or Beneficiary.


5.07.    Benefits Not Secured. The rights of each Participant and Beneficiary
shall be solely those of an unsecured, general creditor of the Company. No
Participant or Beneficiary shall have any lien, prior claim or other security
interest in the property of the Company.


5.08.    Company’s Obligations. The Company shall provide the benefits under the
Plan. Any Shares issued or distributed in payment of benefits under the Plan
shall be counted against the share reserve established for the Company’s Amended
and Restated 2003 Annual and Long-Term Incentive Plan and any successor plan
thereto. The Company’s benefit obligation may be satisfied by distributions from
a trust fund created and maintained by the Company, in its sole discretion, for
such purpose. However, the assets of any such trust fund shall be subject to
claims by the general creditors of the Company in the event the Company is (i)
unable to pay its debts as they become due, or (ii) is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code, or (iii) is
determined to be insolvent by a federal or state regulatory agency having
authority to do so. The assets of any such trust fund will not be held or
transferred outside of the United States, and the trust will not have any other
feature that would result in a transfer of property being deemed to have
occurred under Code section 409A (for example, there will be no funding
obligation or restriction on assets in connection with a change in financial
health of the Company).


SECTION 6. Administration


6.01.    Administrative Authority.


(a)    Administrator. The Company is the administrator of the Plan, with
authority to control and manage the administration and operation of the Plan and
to make all decisions and determinations incident thereto.


(b)    Committee. Except as otherwise provided herein, action on behalf of the
Company as administrator of the Plan shall be taken by the Committee.


(c)    Board. Notwithstanding anything to the contrary contained herein, the
Board may, at any time and from time to time, without any further action of the
Committee, exercise the


-7-

--------------------------------------------------------------------------------




powers and duties of the Committee under the Plan. To the extent that any
permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.
6.02.    Exercise of Authority. The Company (including any Board or Committee
members acting on its behalf) may exercise its authority under the Plan in its
full discretion. This discretionary authority includes, but is not limited to,
the authority to establish or revise such rules and regulations as it may deem
necessary or advisable for the administration of the Plan, to interpret the
provisions of the Plan and all relevant documents, and to determine all factual
and legal questions related to its responsibilities under the Plan (including,
but not limited to, the entitlement of all persons to benefits and the amounts
of their benefits). The interpretations and determinations of the Company shall
be binding on all parties. It is intended that the Company’s exercise of
authority be given deference in all courts to the greatest extent allowed under
law, and that it not be overturned or set aside by any court unless found to be
arbitrary and capricious, or made in bad faith.


6.03.    Conflict of Interest. If any Board or Committee member is also a
Participant in the Plan, that individual shall have no authority as such member
with respect to any matter specifically affecting the Participant’s individual
interest under the Plan (as distinguished from the interests of all Participants
and Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other members to the exclusion of
such Participant, and such Participant shall act only in the Participant’s
individual capacity in connection with any such matter.


SECTION 7. Amendment and Termination


7.01.    Amendment. The Plan may be amended in whole or in part at any time for
any reason by the Board; provided, however, that (1) no amendment shall decrease
the benefits under the Plan which have accrued prior to the date of such
amendment and (2) no amendment shall accelerate any payment under the Plan
except as permitted under Section 409A of the Code.


7.02.    Termination. The Board may terminate the Plan at any time. After such
termination, no further amounts shall be deferred under the Plan, and the
Account balances shall be paid in accordance with Section 5.


SECTION 8. General Provisions


8.01.    Successors. The Plan shall be binding upon and inure to the benefit of
the successors and assigns of the Company, and the Beneficiaries, personal
representatives and heirs of the Participant.


8.02.    Service on Board. Nothing in the Plan shall confer upon any
Non-Employee Director the right to continue service as a member of the Board,
nor shall it create any obligation on the part of the Board to nominate any
Non-Employee Director for reelection by the Company’s stockholders.




-8-

--------------------------------------------------------------------------------




8.03.    Notices. Any notice required or permitted to be given to the Company or
a Participant under the Plan shall be in writing and shall be considered to have
been duly given if personally delivered or sent by first class mail as follows:


(i)
in the case of the Company, to the principal office of the Company, directed to
the attention of the Corporate Secretary, and

(ii)
in the case of the Participant, to the last known address of the Participant
indicated on the records of the Company.



Such notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark. Notices to the Company may
be permitted by electronic communication according to specifications established
by the Company.


8.04.    Governing Law. The Plan and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws thereof.


8.05.    Rules of Interpretation.


(a)    Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(b)    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction under any law deemed
applicable by the Company, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Company, materially altering the purpose or
intent of the Plan, such provision shall be stricken as to such jurisdiction,
and the remainder of the Plan shall remain in full force and effect.
(c)    Construed as a Whole. The provisions of the Plan shall be construed as a
whole in such manner as to carry out the provisions hereof and shall not be
construed separately without relation to the context.


-9-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers as of the 4th day of May, 2016.


PIPER JAFFRAY COMPANIES


By: /s/ Andrew S. Duff    
Name: Andrew S. Duff
Title: Chairman


And /s/ John W. Geelan    
Name: John W. Geelan
Title: Secretary




-10-